Citation Nr: 1634190	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  11-05 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an initial compensable rating for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in San Diego, California which in part granted service connection for a right ear hearing loss and assigned an initial noncompensable rating and denied service connection for left ear hearing loss.

In September 2015, the Board issued a decision that denied the Veteran's claims of an earlier effective date for grants of service connection for right ear hearing loss and tinnitus and remanded the claims for service connection for a left ear hearing loss and for an increased rating for right ear hearing loss for further development.  Such has been completed and this matter is returned to the Board for further consideration.  


FINDINGS OF FACT

1.  The Veteran was exposed to noise during active duty service while serving in his MOS involving the fueling of aircraft, but the more probative evidence of record shows that he did not experience symptoms of left ear hearing loss during service or continuously after service.
 
2.  A left ear hearing loss disability did not manifest to a compensable degree within one year after service separation, with the evidence not showing hearing thresholds meeting the requirements to be considered a disability for VA purposes for decades after service.
 
3.  The weight of the most probative evidence of record establishes that the Veteran's current left ear hearing loss disability is not related to his noise exposure during active duty service.

4.  The weight of the competent medical evidence shows that the service-connected right ear hearing loss is manifested by level II hearing loss and that the non-service-connected left ear hearing loss is manifested by level I hearing loss.

CONCLUSIONS OF LAW

1.  The Veteran's current left ear hearing loss disability was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).
 
2.  The criteria for an increased disability rating in excess of the currently assigned zero percent rating for the Veteran's service-connected right ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The RO sent the Veteran a VCAA notice letter addressing all appealed issues in August 2009 prior to the December 2009 rating on appeal, thereby salifying VA's notification duties.  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or initial disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, VA's duty to notify has been satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case. All service treatment records and identified and available post-service medical records pertinent to the years after service are in the claims file.  The Veteran has not identified any outstanding records that are relevant to the issue being decided herein.  

In addition, the Veteran was afforded VA examinations in November 2009, and pursuant to remand directives, again in November 2015 for the appealed issues.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case were adequate, as they were predicated on a review of the Veteran's medical history as well as on a thorough examination that fully addressed the rating criteria that were relevant to rating the disabilities in this case.  

The Board is satisfied that there has been substantial compliance with the prior remand directives and the Board may proceed with review.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.

II.  Factual Background for Hearing Loss Claims

Because both the service connection and increased rating issues involve hearing loss, the Board shall first set forth the factual background before providing analysis as the factual background is pertinent to both these issues. 

Noise exposure has been conceded to have taken place in service by the VA, due to his MOS involving him being a bulk fuel specialist, with a lay history given by him of having fueled jets while their engines were running and working 24 hour shifts on the air fields while aircraft was operating.  The December 2009 rating decision conceded that the Veteran's military duties exposed him to excessive noise levels.


Upon entrance into service in June 1965, the Veteran denied any ear trouble. On physical examination, his hearing acuity was as follows (with the ASA results adjusted to the modern ISO standard provided in parentheses): 





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

The separation examination in March 1969 only provided a whispered voice test.  The Board does not consider the findings of that whispered voice test to be probative in this case, because they have been recognized by VA as unreliable.  See VBA Training Letter 211D (10-02), dated March 18, 2010 (stating that whispered voice tests "cannot be considered as reliable evidence that hearing loss did or did not occur.  Whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure").

Evidence of hearing loss in the left ear for VA purposes was not shown in the left ear, in a private audiology report from March 1992, which was noted to show hearing loss in the service-connected right ear.  The results of this private audiological testing, although not clearly shown, did suggest that his hearing acuity in the left ear was 20 decibels or less at 500 to 4000 Hertz.  His speech recognition for the left ear was 100 percent.  The hearing test did show evidence of hearing loss in the right ear at 2000 and 4000 Hertz, again with speech recognition at 
100 percent.  

A June 2009 private "Hearing Health Report" suggested the presence of hearing loss involving both ears but provided no probative evidence regarding causation, nor any ascertainable findings regarding the severity of the hearing loss.  

The report of a November 2009 VA examination noted the Veteran's history of his in-service noise exposure from fueling aircraft, in addition to a post service history of occupational and recreational noise exposure from working as a police officer, firing weapons, hunting and target shooting, motorcycling and using power tools. 
On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
55
55
65
LEFT
15
20
25
55
60

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.  The average puretone thresholds from 1000 to 4000 Hertz was shown to be 47.5 percent in the service connected right ear.  

The examiner provided an opinion stating that the left ear hearing loss was not caused by or the result of service, as he had normal hearing in 1992.  The examiner also gave favorable opinions as to the etiology of a right ear hearing loss and tinnitus as likely as not related to his noise exposure in service.  The effect of the hearing loss on occupational function disclosed that he was not presently employed.  Otherwise without hearing aids, he required the volume of the TV to be turned up so loud that his wife was not able to tolerate it.  

A November 2009 private medical opinion gave the opinion that the Veteran's left ear hearing loss is at least as likely as not due to his noise exposure in service, with the audiologist describing such exposure as very significant.  The private audiologist conceded that the Veteran had exposure to post-service noise levels, but stated that the incredibly high noise levels and lengths of exposure to noise during service certainly caused damage to his auditory system.  The private audiologist suggested the Veteran had difficulty communicating in daily activities particularly when exposed background noise, and he reported difficulty communicating with grandchildren.  

The November 2009 private medical opinion includes a rough audiological chart from testing done in September 2009, which does not clearly articulate the readings in decibels.  However it does suggest the presence of hearing loss in the left ear.  In the service-connected right ear it suggests the possibility of an exceptional hearing loss as it appear that the reading for the right ear at 1000 Hertz is less than 30 decibels, while the reading at 2000 Hertz is 70 decibels.  To the extent ascertainable, the readings for the right ear appear to be 30 decibels at 500 Hertz, 
25 decibels at 1000 Hertz, 70 decibels at 2000 Hertz, 60 decibels at 3000 Hertz and 55 decibels at 4000 Hertz.  The average from 1000 to 4000 Hertz appears to be 
52.5 decibels.  Speech recognition for the service connected right ear is shown to be 96 percent.  

The report of a November 2015 VA examination reviewed the evidence including the service treatment records and the available post service evidence including the November 2009 favorable opinion.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
60
60
55
LEFT
20
25
55
60
60

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 94 percent in the left ear.  The average puretone thresholds from 1000 to 4000 Hertz was shown to be 50 percent in the service connected right ear.  

Regarding the etiology of the left ear hearing loss, the examiner stated that it is less likely than not that it was caused by or the result of any event in service.  Again the examiner pointed to the March 1992 evaluation revealing normal hearing thresholds 23 years after service.  The examiner stated that the private audiologist who provided the favorable opinion in November 2009 must not have had access to this examination.  The examiner noted that the Veteran had noise exposure both conceded in service as well as post-service exposure.  As far as occupational impact the examiner stated there was no impact on his ordinary conditions, including ability to work.  

III.  Service Connection for Left Ear Hearing Loss

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2015). 

To establish service connection, a claimant must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Also, certain chronic diseases, including sensorineural hearing loss (SNHL), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

 Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 157. For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, any audiometric results listed under the ASA standards must be converted to ISO-ANSI standards.  VA uses a system to convert ASA units to ISO units that adds 15 dB to 500 Hz, 10 db to 1000, 2000, and 3000 Hz, and 5 db at 4000 Hz.

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight. See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469   (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  A lay person is particularly competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation."  See Charles v. Principi, 16 Vet. App 370, 374-75 (2002); see also Horowitz v. Brown, 5 Vet. App. 217, 221-22   (1993) (noting tinnitus as a symptom of Meniere's disease).

Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Board finds that the Veteran has a left ear hearing loss disability for VA purposes.  See, e.g., November 2015 VA examination report.  However, while the Board finds that the Veteran was exposed to noise during service, the more persuasive evidence affirmatively shows that he did not experience symptoms of left ear hearing loss during service.  Hearing loss was not shown on entrance, and the separation examination did not clearly note findings of hearing loss, although the testing of whispered ear on separation, as discussed above, was inadequate for purposes of ascertaining any threshold shifts.  This is not changed by utilizing the conversion of ASA standards to ISO-ANSI standards in the entrance examination, which is the only audiological evaluation shown in the service records, and which showed normal hearing in any case.  

Moreover, a left ear hearing loss disability did not manifest to a compensable degree within one year after service separation.  See 38 C.F.R. §§ 3.307, 3.309, 3.385.  To the contrary, the findings from the March 1992 private examination disclosed normal left ear hearing for almost 20 years following service separation.  

The Board finds that this post-service audiological evaluation is also highly significant as it is further evidence showing that he did not suffer symptoms of hearing loss or tinnitus at a point in time nearly 20+ years after his service separation.  See 38 C.F.R. § 3.303(d) ; Hensley , 5 Vet. App. at 159.  In fact, to the extent that more than 20 years passed before there was evidence of hearing loss, and given the history provided by the Veteran of post service noise exposure, this which would led to the inference that there has been intervening noise exposure.  Hensley, 5 Vet. App. at 159.  

The record before the Board contains no contemporaneous evidence during the intervening years following this 1992 audiological evaluation until the September 2009 private examination and the November 2009 VA examination showing hearing loss.  Nor do the Veteran's lay statements indicate a continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  The passage of so many years between separation from active service and his initial complaints is some evidence weighing against the claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); but see Kahana, 24 Vet. App. at 428 (explaining that the absence of contemporaneous evidence alone should not be considered substantive negative evidence).  When weighing the Veteran's lay statement against the other pertinent lay and medical evidence of record to include the 1992 audiological examination, the Board finds that the evidence is against a finding of continuous symtpoms of hearing loss in the left ear.

The Board further finds the November 2015 VA examination is of the greatest probative value.  Specifically, the VA examiner accurately and thoroughly reviewed the pertinent facts of the case, to include the circumstances surrounding the Veteran's military and post-miliatary noise expouse.  Moreover, the VA examiner provided a clear and unequivocal answer ("No") and opinion regarding the likely relationship between the Veteran's noise exposure during service and his current hearing loss disability of the left ear.  Finally, the VA examiner supported the conclusions with a well-reasoned explanation supported by the facts of the case.  Such a fully articulated opinion with clear conclusions based on an accurate factual basis and supported by sound reasoning carries significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The opinion and rationale involved a complete review of the records, examination of the Veteran and acknowledged review of the significant evidence including the favorable opinion from the private examiner, but pointed to the lack of a hearing loss for 23 years after service.  

Less weight is lent to the November 2009 favorable opinion as the rationale.  While it noted the severity of the noise exposure, failed to explain the lack of evidence of left ear hearing loss for more than 2 decades after service as exemplified by the 1992 audiological examination.  

Finally, the Board notes that the Veteran has offered his own opinion relating his current left ear hearing loss disability and tinnitus to his noise exposure during service.  His statements on this question are not competent evidence addressing the complex medical questions concerning whether his current hearing loss disability is related to noise exposure during service.  Rather, such medical questions concern internal physical processes that extend beyond an immediately observable cause-and-effect relationship.  As such, the lay evidence is not competent to address etiology in the present case and thus it carries no probative value.

In summary, the Veteran is shown to have had noise exposure during active duty service, but he is shown by the contemporaneous evidence to have not experienced symptoms of hearing loss of the left ear during service or for many years after service. Additionally, the most competent and credible evidence of record, the November 2015 VA examiner's opinion, states that it is less likely as not that a current hearing loss disability of the left ear is due to the Veteran's noise exposure during service.

For the foregoing reasons, the Board finds that the preponderance of the more probative evidence of record weighs against the claim of service connection for hearing loss of the left ear.  Accordingly, the claim is denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Increased Rating for Right Ear Hearing Loss

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126-127.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

In general, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  See 38 C.F.R. § 4.85 (2015).

For exceptional hearing loss, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, or 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a)(b) (2015).

Under 38 C.F.R. § 3.383, compensation is payable for hearing loss in both ears as if both disabilities were service-connected if (1) hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more; (2) hearing impairment in the non-service-connected ear, as measured by audio thresholds or speech discrimination scores, meets the criteria to be considered a disability under 38 C.F.R. § 3.385; and (3) the non-service-connected disability is not the result of the veteran's own willful misconduct. 

Subject to 38 C.F.R. § 3.385, the Veteran's nonservice connected left ear is to be assigned a Roman numeral I under Table VI.  38 C.F.R. § 4.85(f).  The nonservice-connected left ear hearing loss is also shown to be noncompensably disabling under Diagnostic Code 6100 with the VA examinations from November 2009 and November 2015 confirming that Roman numeral I is appropriately assigned for the nonservice-connected ear, although hearing loss is present for VA purposes.

The noncompensable rating for right ear hearing loss has been in effect since initial entitlement in June 2009.  Having reviewed the evidence which is set forth above, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for the right ear hearing loss.  

The right ear hearing loss is shown to warrant the assignment of category designation of II in both the November 2009 and the November 2015 VA examinations based upon a combination of the percent of speech discrimination and the puretone threshold average shown in these examinations.  Entering the category designations of I in the non-service connected left ear and of II in the right ear into Table VII, a disability percentage evaluation of zero percent, or noncompensable, is for assignment under Diagnostic Code 6100 for the left ear hearing loss impairment.  The Board further notes that these VA examinations do not reveal the hearing loss to meet the VA criteria for exceptional hearing loss.

Moreover, even if the possibility of an exceptional hearing loss is considered under 38 C.F.R. § 4.86(a) and (b) for the instance in the September 2009 private audiology report (contained with the private November 2009 opinion) where it appears the criteria was met (for apparent readings of 25 decibels at 1000 Hertz and 70 decibels at 2000 Hertz), this too would not be compensable.  At best it appears that this reading would be assigned Level IV under Table VIa, elevated by one.  This most favorable reading too remains at 0 percent when combined with the non-service connected left ear.  

In sum the Board finds that the preponderance of the evidence is against a compensable rating for the service-connected right ear hearing loss under the schedular criteria.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extra-schedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected right ear hearing loss are inadequate.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  
A comparison between the level of severity and symptomatology of the Veteran's disability - elevated puretone thresholds at all relevant frequencies and some speech recognition impairment - with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disability based upon loss of hearing at certain puretone thresholds and speech impairment, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1. 

The Board considered the holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that, unlike the rating schedule for hearing loss, the extra-schedular provisions did not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report. Martinak, 21 Vet. App. at 455.  Here the examination report from November 2009 determined the only functional impact was his requiring the TV volume to be up high when not using hearing aids; the private audiologist's report described difficulty communicating, particularly in background noise and the November 2015 examination found no functional limits at all.  The Board has considered these functional effects, but this evidence does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate because there is no evidence that these functional effects would not be consistent with an elevated puretone thresholds at various hertz and some speech recognition impairment.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. 

Therefore, the Veteran's struggle to comprehend speech under various conditions is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the claimant's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that an extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

For the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against findings that a compensable rating for right ear hearing loss is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to an initial compensable rating for service-connected right ear hearing loss is denied.  



____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


